United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3398
                         ___________________________

                            Michael H. Lind; Mary Lind

                       lllllllllllllllllllllPlaintiffs - Appellants

                                           v.

   Linda T. McKinney, individually, and in her official capacity; Thomas Cline,
 individually, and in his official capacity; John J. Garrabrant, individually, and in
his official capacity; Darrin Reed, individually, and in his official capacity; Becky
Strong, individually, and in her official capacity; Jackie Jones, individually, and in
                                 her official capacity

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: July 23, 2020
                               Filed: July 28, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Michael and Mary Lind appeal four district court1 orders disposing of their pro
se action raising claims under 42 U.S.C. § 1983, the Racketeer Influenced and
Corrupt Organizations Act, and state law. Following a careful review, we conclude
that the district court did not err in granting judgment for defendants. See Plymouth
Cty. v. Merscorp, Inc., 774 F.3d 1155, 1158 (8th Cir. 2014) (dismissal under Federal
Rule of Civil Procedure 12(b)(6) is reviewed de novo); Johnson v. Blaukat, 453 F.3d
1108, 1112 (8th Cir. 2006) (grant of summary judgment is reviewed de novo).
Accordingly, for the reasons stated in the district court’s order, we affirm. See 8th
Cir. R. 47B.
                         ______________________________




      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.

                                         -2-